Citation Nr: 1741592	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-32 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for a right knee condition, to include osteoarthritis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to December 1971, including in the Korean Demilitarized Zone (DMZ). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2017, the Veteran testified at a videoconference hearing before a Decision Review Officer.  A transcript of the hearing is associated with the record 

This appeal is comprised entirely of documents contained in the Legacy Content Manager paperless claims processing system (LCM) as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), and service connection for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's hypothyroidism is not related to service.

2.  The Veteran's right knee condition is not related to service.
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for hypothyroidism have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2016).

2.  The criteria for service connection for a right knee condition, to include osteoarthritis, have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159  (2016).  Here, the duty to notify was satisfied by way of letters sent in June 2012 and July 2012.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained, or made all required attempts to obtain, the Veteran's VA treatment records, service treatment records, VA examination reports, military personnel records, and statements from the Veteran and his representative.  

Despite VA's attempts, the Veteran's separation examination was not located.  In such cases, there is a heightened obligation to assist the appellant in the development of the case, to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369- 70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the legal standard for proving a claim for service connection is not lowered.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The Board is satisfied that this obligation has been discharged.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c) (2016).

Service Connection

The Veteran is seeking service connection for a thyroid condition, a right knee disorder that he states he injured while working as a combat engineer.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including osteoarthritis, are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112 , 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology for diseases that qualify as a chronic disease listed in 38 C.F.R. § 3.309(a) (2016).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Based on the evidence of record, the Board determines that service connection is not warranted for hypothyroidism or a right knee condition.    

First, the Veteran's service treatment records show no in-service treatment for or symptoms of a thyroid condition.  Second, a radiographic report from December 1970 shows that the Veteran fell and landed on his right knee.  However, this report states that the Veteran's knee is negative for osseous pathology.  As such, the Veteran's right knee disorder is not shown to have onset in service or within a year of his separation in December 1971.

In fact, the post-service evidence does not reflect symptoms related to the Veteran's disorders until several years after service.  The first time the Veteran's thyroid condition is mentioned is a February 2000 record which states that the Veteran has hypothyroidism and is taking 0.15 mg synthroid daily.  The first time the Veteran's knee disorder is mentioned is in a November 2010 primary care note in which the Veteran presented with swelling to his right ankle and knee.  This note mentions a general history of right knee arthritis, rather than a specific diagnosis.  Therefore, with regard to hypothyroidism and right knee osteoarthritis, continuity of symptomatology is not shown by the record.

As part of this claim, the Board has considered the Veteran's statements regarding his history of symptoms - specifically that he injured his right knee while constructing bunkers in the Korean Demilitarized Zone (DMZ).  In this regard, while the Veteran is not competent to diagnose a thyroid disease or arthritis, as these conditions may not be diagnosed by their unique and readily identifiable features, and thus require a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Bar v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

According to the Veteran's April 2016 examiner, the Veteran did not recall precisely when his right knee pain started.  However, the Veteran placed its onset between 2004 and 2006, 33 to 35 years after his separation.  Finally, the Veteran has not made explicit statements with regard to the onset of his thyroid condition.   The Veteran was aware of his right to care under the VA system -- he filed a claim for head and facial lacerations in January 1972, the month after his separation.  If the Veteran had incurred a right knee injury or a thyroid condition as a result of service, it seems likely that he would have filed claims sooner than forty years after separation.  As such, the Board cannot credit the Veteran's testimony with regard to his history of symptoms of either of the disorders on appeal.   

Moreover, there is no indication from the competent medical evidence that there is any relationship between the Veteran's current diagnoses and his active duty service.  From the first showing of a thyroid condition in August 2000, there has been no objective evidence of record stating that the Veteran's hypothyroidism is related to his service.  The only mention of the Veteran's thyroid condition in the record has to do with treatment for this condition.  For example, a May 2010 assessment simply mentions a prescription of 0.15 mg synthroid daily.  There is no causal connection shown or asserted in the record between the Veteran's thyroid condition and his service.  Accordingly, service connection cannot be granted for it.   

Likewise, there is no objective evidence of record that the Veteran's right knee condition was incurred in or is otherwise related to service.  The April 2016 examiner was unable to establish a nexus between the Veteran's knee condition and his service.  The examiner cited the Veteran's minimally developed degenerative joint disease, in-service radiograph negative for osseous pathology, and the lack of any persistent right knee condition for approximately 40 years after separation, to conclude that the Veteran's right knee condition is less likely than not caused by his knee injury in service.  

The Board has considered the Veteran's assertions relating his claimed disorders to service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, however, the Veteran is not competent to testify regarding the etiology of arthritis or hypothyroidism.  See Jandreau, 492 F.3d 1372 at 1377, n.4.  Because such disorders are not diagnosed by unique and readily identifiable features, they do not have a simple identification that a layperson is competent to make.  Therefore, the Veteran's lay statements attributing his symptoms to military service are found to lack competency. 

In sum, the most probative evidence of record shows no link between the Veteran's hypothyroidism or right knee osteoarthritis to any event, injury, or disease incurred in service.  Based on the evidence of record, the Veteran's claim must be denied.


ORDER

Service connection for hypothyroidism is denied.

Service connection for a right knee condition, to include osteoarthritis is denied.


REMAND

Unfortunately, the claims for hypertension and PTSD must be remanded.

After a review of the clinical evidence, the Board determines that a VA opinion is necessary.  A service treatment record from November 1971 states that the Veteran had a borderline cardiomegaly.  The Veteran's documented service in the Korean DMZ raises the possibility of an association of hypertension with herbicide exposure.  While hypertension is not a disorder that may be presumed related to toxic herbicide exposure, the Board notes that the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  While not determinative, such evidence is sufficient to warrant a VA opinion on the issue.  

The claim for an acquired psychiatric disorder, claimed as PTSD, must also be remanded for a new VA examination due to inconsistencies in the Veteran's May 2014 VA examination.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link established by medical evidence between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  In this case, the record is inconsistent with regard to the Veteran's diagnosis of PTSD.  The Veteran's May 2014 VA examiner stated that the Veteran did not meet the full criteria for PTSD.  However, in the same report, the examiner also found that all of the criteria for PTSD had been satisfied.  In one section of the examination, the examiner noted that "PTSD is at least as likely as not caused by Veteran's fear of hostile military activity."  In another, she says that the Veteran's claimed stressor is less likely as not caused by or a result of his service, reasoning that the Veteran "does not meet full criteria for PTSD and it is difficult to choose between depressive disorder NOS or bipolar disorder NOS.  Further, a positive PTSD screening from August 2015 is of record.  

The examiner also diagnosed the Veteran with a mood disorder not otherwise specified, which she narrowed down to either bipolar or depressive disorder.  She additionally stated that the Veteran has some anxiety and depression which is controlled by medication.  However, she did not comment on whether these disorders are related to service.

Given these inconsistencies, a new VA examination is required to identify and, if appropriate, provide a clear diagnosis of PTSD citing the medical evidence of record, as well as addressing whether any other diagnosed psychiatric disabilities are related to the Veteran's service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records not currently of record from the Bay Pines VA Medical Center, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment records, he should be afforded an appropriate opportunity to submit them.

2.  Schedule the Veteran for an examination by an appropriate medical professional in order to determine the nature, extent, onset, and etiology of the Veteran's hypertension.  The claims folder, to include a copy of this remand, should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

The examiner should specifically provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's hypertension its onset in, or is otherwise etiologically related to, his active service or to his toxic herbicide exposure.  

3.  Schedule the Veteran for an appropriate examination by a VA psychiatrist or psychologist in order to determine the nature, extent, onset, and etiology of any psychiatric disorder found to be present.  The claims folder, to include a copy of this remand, should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

The VA examiner is asked identify any acquired psychiatric disorder(s) that are present.  All indicated tests and studies must be performed, any indicated consultations should be scheduled, and all clinical findings should be reported in detail.  Again, the claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination, for a proper understanding of the Veteran's medical history. 

For any acquired psychiatric disorder diagnosed, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any such diagnosed disorder had its onset in service or within one year of discharge, or is otherwise etiologically related to the Veteran's active service.

If the VA examiner concludes that a diagnosis of PTSD is warranted, the examiner should state with specificity the stressor event or events (to include the fear of hostile activity) upon which this diagnosis is based.  All findings and conclusions should be set forth in a legible report and any opinions should be accompanied by adequate reasons and bases, such as specific medical data and the conclusions contained in any medical literature.

4.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued on all issues currently on appeal, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


